Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of August 13,
2007 (the “Effective Date”) between Nautilus, Inc., a Washington company, with
its principal executive offices at 16400 SE Nautilus Drive, Vancouver,
Washington 98683 (the “Company”), and Robert S. Falcone (“Executive”).

WHEREAS, the Company desires to employ and retain Executive as its Interim Chief
Executive Officer and to enter into an agreement embodying the terms of such
employment; and

WHEREAS, Executive desires to accept such employment and enter into such an
agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Company and Executive (the “Parties”),
the Parties hereby agree as follows:

1. Term of Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts such continued employment with the Company, on an
at-will basis upon the terms and subject to the conditions set forth in this
Agreement, for a period commencing on August 13, 2007 (the “Commencement Date”)
and continuing until February 13, 2008, unless terminated in accordance with the
provisions of Section 5 (the “Employment Term”).

2. Title; Duties. During the Employment Term, Executive shall serve as Interim
Chief Executive Officer of the Company reporting directly to the Company’s Board
of Directors (the “Board”). Executive further agrees to devote Executive’s
working time and attention on a full time basis to such duties during the
Employment Term. Executive shall continue to serve as a member of the Company’s
Board of Directors during his employment hereunder; provided, that Executive
shall no longer be considered to be a non-employee director and therefore shall
not receive any additional compensation for his service as a director during the
term of his employment under this Agreement.

3. No Conflicting Commitments. During the Employment Term, Executive shall
devote substantially all of Executive’s business time and efforts to the
performance of Executive’s duties hereunder. Executive may continue to serve on
any outside boards on which Executive currently serves. Executive will not enter
into any employment or consulting agreement which, in the opinion of the Board,
conflicts with the Company’s interests or which might impair the performance of
Executive’s duties as an employee of the Company consistent with the terms
herein.



--------------------------------------------------------------------------------

4. Compensation and Benefits.

4.1 Base Salary. During the Employment Term, the Company shall pay Executive for
Executive’s services hereunder a base salary at the annual rate of $500,000,
payable in regular installments in accordance with the Company’s usual payment
practices.

4.2 Restricted Stock. For each month or partial month that Executive provides
services as the Company’s Interim Chief Executive Officer pursuant to this
Agreement, Executive shall be granted 4,000 shares of Restricted Stock pursuant
to the Company’s 2005 Long-Term Incentive Plan. The Restricted Stock shall vest
on the earlier of (a) the date that is six months after the Commencement Date,
and (b) the date Executive’s employment as Interim Chief Executive Officer
pursuant to this Agreement is terminated.

4.3 Executive Benefits. During the Employment Term and subject to any
contributions therefor generally required of senior executives of the Company,
Executive shall be entitled to receive such employee benefits (including fringe
benefits, 401(k) plan participation, and life, health, dental, accident and
short- and long-term disability insurance) which the Company may, in its sole
and absolute discretion, make available generally to its senior executives or
personnel similarly situated; provided, however, that it is hereby acknowledged
and agreed that any such employee benefit plans may be altered, modified or
terminated by the Company at any time in its sole discretion without recourse by
Executive.

4.4 Business Expenses and Perquisites. Upon delivery of adequate documentation
of expenses incurred in accordance with the policies and practices of the
Company, Executive shall be entitled to reimbursement by the Company during the
Employment Term for reasonable travel, entertainment and other business
expenses, including a reasonable allowance for a car and reasonable expenses to
travel back to Executive’s home in New Jersey, incurred by Executive in the
performance of Executive’s duties hereunder in accordance with such policies as
the Company may from time to time have in effect.

4.5 Taxes. All of Executive’s compensation, including, but not limited to the
Base Salary, shall be subject to withholding for all federal, state and local
employment-related taxes, including income, social security, and similar taxes.

 

5. Termination.

5.1. Termination by the Company. The Board may terminate Executive’s employment
hereunder at any time with or without cause to be effective immediately upon
delivery of notice thereof. The effective date of Executive’s termination shall
be referred to herein as the “Termination Date.” If Executive’s employment is
terminated by

 

2



--------------------------------------------------------------------------------

the Company pursuant to this Section 5.1, the Company shall pay Executive all
amounts owed to Executive for work performed and PTO earned in accordance with
the Company’s policies prior to the Termination Date.

5.2 Termination by Executive. Executive’s employment hereunder may be terminated
by Executive at any time upon not less than ninety (90) days’ prior written
notice from Executive to the Company. Executive agrees that such notice period
is reasonable and necessary in light of the duties assumed by Executive pursuant
to this Agreement and fair in light of the consideration Executive is receiving
pursuant to this Agreement. If Executive terminates Executive’s employment with
the Company pursuant to this Section 5.2, the Company shall pay Executive only
all amounts owed to Executive for work performed prior to the Termination Date.
In the event of such notice by Executive the Company may limit the Executive’s
activities during the notice period or the Company may impose any other
restrictions it deems necessary and reasonable, including relieving Executive of
all duties during the notice period.

6. Confidentiality. Executive understands that the Company continually obtains
and develops valuable proprietary and confidential information concerning its
business, business relationships and financial affairs and contemporaneously
herewith he has entered into a Business Protection Agreement in the form
attached hereto as Exhibit A.

7. Notices. Any notice hereunder by either Party to the other shall be given in
writing by personal delivery, facsimile, overnight courier or certified mail,
return receipt requested, addressed, if to the Company, to the attention of the
Board with a copy to the General Counsel at the Company’s executive offices or
to such other address as the Company may designate in writing at any time or
from time to time to Executive, and if to Executive, to Executive’s most recent
address on file with the Company. Notice shall be deemed given, if by personal
delivery or by overnight courier, on the date of such delivery or, if by
facsimile, on the business day following receipt of delivery confirmation or, if
by certified mail, on the date shown on the applicable return receipt.

8. Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party, provided however that the Company may
assign this Agreement without Executive’s consent in the event of a change of
control.

9. Entire Agreement. This Agreement, and the Company’s Policies and Procedures
in effect and as amended from time to time, constitute the entire agreement
between the Parties with respect to the subject matter hereof and there have
been no oral or other agreements of any kind whatsoever as a condition precedent
or inducement to the signing of this Agreement or otherwise concerning this
Agreement or the subject matter hereof. To the extent there is any conflict
between this Agreement and the Company Policies and Procedures, this Agreement
shall prevail.

 

3



--------------------------------------------------------------------------------

10. Expenses. The Parties shall each pay their own respective expenses incident
to the enforcement or interpretation of, or dispute resolution with respect to,
this Agreement, including all fees and expenses of their counsel for all
activities of such counsel undertaken pursuant to this Agreement.

11. Governing Law. This Agreement (including any claim or controversy arising
out of or relating to this Agreement) shall be governed by and construed in
accordance with the laws of the State of Washington, without regard to conflict
of law principles that would result in the application of any law other than the
laws of the State of Washington.

12. Submission to Jurisdiction; Waiver. Each party irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement or for
recognition and enforcement of any judgment in respect hereof or thereof brought
by another party hereto or its successors or assigns may be brought and
determined in the courts of the State of Washington and each party hereby
irrevocably submits with regard to any action or proceeding for itself and in
respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts.

13. Waivers and Further Agreements. Any waiver of any terms or conditions of
this Agreement shall not operate as a waiver of any other breach of such terms
or conditions or any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof. Each of the Parties agrees to execute all such further
instruments and documents and to take all such further action as the other Party
may reasonably require in order to effectuate the terms and purposes of this
Agreement.

14. Amendments. This Agreement may not be amended, nor shall any waiver, change,
modification, consent or discharge be effected except by an instrument in
writing executed by both Parties.

15. Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative or unenforceable as applied to any
particular case in any jurisdiction or jurisdictions, or in all jurisdictions or
in all cases, because of the conflict of any provision with any constitution or
statute or rule of public policy or for any other reason, such circumstance
shall not have the effect of rendering the provision or provisions in question
invalid, inoperative or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative or
unenforceable provision had never been contained herein and such provision
reformed so that it would be valid, operative and enforceable to the maximum
extent permitted in such jurisdiction or in such case.

 

4



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

17. Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of the Effective Date.

 

EXECUTIVE      COMPANY        NAUTILUS, INC.

By

 

/s/ Robert S. Falcone

     By  

Wayne Bolio

  Robert S. Falcone      Signature  

/s/ Wayne Bolio

       Print Name:  

Wayne Bolio

       Its:  

Chief Administrative Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

BUSINESS PROTECTION AGREEMENT

In consideration of an offer of employment by Nautilus, Inc., a Washington
corporation (“Company”) and/or as a condition of continued employment by
Company, Robert Falcone (“Employee”) an individual resident of Oregon, agrees to
enter into this business protection agreement (“Agreement”) as follows:

 

1. Work for Hire, Inventions and Assignment.

 

1.1 Work for Hire/Assignment of Inventions. Employee agrees that all creative
work, whether tangible or intangible, including without limitation designs,
drawings, specifications, techniques, models, processes and software, prepared
or originated by Employee during or within the scope of his or her employment by
Company (collectively “Work”), whether or not subject to protection under
federal copyright or other law constitutes Work Made for Hire, all rights to
which are owned by Company. Employee further agrees that any and all ideas,
inventions, discoveries, improvements, whether or not patentable, created during
or within the scope of his or her employment by Company (collectively
“Inventions”) shall be owned by Company and hereby assigns to Company all right,
title and interest, whether by way of copyright, patent, trade secret or
otherwise, in such Work and Inventions. Employee represents and warrants to
Company that all Work and Inventions are original, that he or she has not copied
any Work or Inventions from another’s work, and that the Work and/or Inventions
do not infringe the rights of any third party.

 

1.2 List of Inventions. Employee warrants that any invention(s) that Employee
created, alone or with others, before beginning work for Company, and that
Employee has rights in are listed on the attached Exhibit A (“Prior
Inventions”). Employee acknowledges and agrees that Company would not employ
Employee if Company did not believe all information provided by Employee to
Company, including without limitation the information listed on Exhibit A, to be
true, accurate and complete. If Employee does not list any inventions on Exhibit
A, Employee’s signature on this Agreement acknowledges that Employee does not
claim any Prior Inventions. In the event that Employee fails to include a Prior
Invention on Exhibit A, Employee hereby grants to Company a perpetual,
royalty-free, irrevocable, world-wide license to make, have made, use, modify,
sell and otherwise exploit such invention(s) at Company’s discretion for use in
Company’s business, and to license such rights to third parties.

 

1.3 Exceptions. Section 1.1 does not apply to any invention, discovery or
improvement that Employee developed or develops during the period of time he or
she is employed by Company if such invention, discovery or improvement is
developed by Employee entirely on his or her own time without using Company’s
equipment, supplies, facilities, or trade secret information, except for those
inventions that either (a) related at the time of conception or reduction to
practice to Company’s business, or to actual or demonstrably anticipated
research or development of Company, or (b) result from any work performed by
Employee for Company.

 

2. Perfection of Rights, Title and Interest. Employee agrees, without further
consideration, to perform, at the request and expense of Company, all lawful
acts and execute, acknowledge and deliver all instruments deemed necessary or
desirable by Company to vest in Company the entire right, title and interest in
works to which the Company has rights, including without limitation all Work and
Inventions, and to enable Company to properly prepare, file and prosecute
applications for and obtain and defend patents, copyrights and other rights in
the United States and foreign countries, as well as reissues, renewals and
extensions of such rights, and to obtain and record title to such applications,
so that Company shall be the sole and absolute owner thereof in any and all
countries in which it may desire protection.

 

3. Confidential Information.

 

3.1 Definition. During the course of his or her employment by Company, Employee
may have access to Company’s Confidential Information, as defined below.
Employee understands that the ownership and confidential status of the
Confidential Information is highly important to Company, and that Company has a
vital and substantial interest in (a) maintaining the confidentiality of its
Confidential Information, (b) maintaining a stable work force, (c) continuing
its relationships with its Business Contacts, as defined below, (d) remaining in
business and (e) avoiding or minimizing any disruption of, damage or impairment
to, or interference with its business. For purposes of this Agreement,
“Confidential Information” shall include all information that (i) is treated by
Company as confidential or proprietary; (ii) would reasonably be viewed as
confidential; (iii) would reasonably be viewed as having value to a competitor
of Company; or (iv) Company is under an obligation to a third party to keep
confidential. Consistent with this definition, Confidential Information shall
include:



--------------------------------------------------------------------------------

confidential, nonpublic or proprietary information concerning Company’s
business, customers, employees, vendors, products and services, including
without limitation information concerning Company’s financial affairs; methods
of conducting or obtaining business; marketing plans or strategies; current or
future business opportunities; current or future products; technology; licenses;
software or other programs (including source code); customer or contact lists;
relationships with third party companies; actual or prospective (if known to
Employee) clients, customers, business partners, or investors (collectively
“Business Contacts”); contract terms; reports; legal affairs; ideas; inventions;
methods; processes; research; development; operations; systems; algorithms;
improvements; know-how or any other information disclosed by Company or a third
party under Company’s authority or discovered by Employee in connection with any
such disclosure, including without limitation all such information disclosed in
writing, or other fixed media or disclosed in any other manner, including
without limitation oral, visual, or electronic disclosure.

“Confidential Information” does not include information that is generally known
to the public or is disclosed to Employee by Company without restriction.

 

3.2 Ownership. Employee acknowledges that all Confidential Information is the
valuable and confidential property of Company. Employee acknowledges and agrees
that all Confidential Information is, and shall continue to be, the exclusive
and permanent property of Company, whether or not prepared in whole or in part
by Employee, and whether or not disclosed or entrusted to Employee in connection
with his or her employment by Company.

 

3.3 Restrictions on Disclosure and Use of Confidential Information. Employee
agrees to hold all Confidential Information in a fiduciary capacity, to exercise
the highest degree of care in safeguarding Confidential Information against
loss, theft, or other inadvertent disclosure, and to take all steps reasonably
necessary to maintain the confidentiality of the Confidential Information.
Employee shall not, without the prior written permission of Company, directly or
indirectly, either during the term of his or her employment (except as required
in the normal course of the performance of his or her duties, and only for the
sole benefit of Company), or at any time after his or her employment is
terminated for any reason:

 

  (a) Disclose to any person, corporation or other entity or use in his or her
own or in any other person’s business, any Confidential Information;

 

  (b) Solicit Company’s employees or contractors to work with other companies;
or accept or solicit any work, services, goods, employment or other business
from any Company Business Contact if doing so could reasonably be expected to
negatively impact Company’s business relationship with the Business Contact;

 

  (c) Remove any Confidential Information from Company’s premises without the
prior written permission of Company; or

 

  (d) Take advantage of any business opportunity, which because of Confidential
Information obtained in the course of employment by Company he or she knows or
should know Company may or is likely to consider.

Employee acknowledges and agrees that the restrictions contained in this
Agreement on the use and disclosure of Confidential Information are in addition
to any other restrictions that may apply under contract, statute or common law
including, without limitation, trade secret, copyright, and patent.

 

3.4 Disclosures to Governmental Entities. If Employee becomes legally obligated
to disclose Confidential Information to any governmental entity with
jurisdiction over Employee, Employee will give Company prompt written notice of
such obligation, sufficient to allow Company to obtain a protective order or
other appropriate remedy. Employee agrees to disclose only such information as
Employee is legally required to disclose, and to use his or her reasonable best
efforts to obtain confidential treatment for any Confidential Information he or
she is required to disclose.



--------------------------------------------------------------------------------

3.5 Trade Secret. Employee agrees that all Confidential Information constitutes
the valuable trade secret property of the Company; that Company has taken steps
that are reasonable under the circumstances to maintain the confidentiality of
such information; and that such information derives independent economic value
from not generally being known to and by not readily being ascertainable by
others. Employee further agrees that if, for any reason, a court or other body
with jurisdiction to determine the trade secret status of the Confidential
Information declares that any portion of the Confidential Information is not
subject to protection as a trade secret, such information shall nevertheless
remain subject to the limitations on use and disclosure of Confidential
Information contained in this Agreement.

 

3.6 No License. Employee understands that, during employment by Company,
Employee may have access to information that does not meet the definition of
Confidential Information, but is nevertheless protected from unauthorized use by
copyright, patent, and other laws. Employee acknowledges that the fact that any
such information is not Confidential Information as defined herein does not give
Employee any right or license to use such information or limit the other
protections available to the Company for such information under contract,
statute or common law.

 

4. Protection of Third Party Information. Employee understands that he/she may
have access to information submitted by or relating to third parties, including
individuals, that may be protected from use, disclosure, and/or infringement by
laws and regulations governing such information including copyright laws, trade
secret laws and other laws and regulations and by contract with third parties.
Employee shall strictly safeguard and maintain the security and privacy of any
such protected information and shall adhere to any policies and procedures with
respect to the safeguarding of such information as from time to time directed by
the Company. Employee further understands failure to comply with these
requirements may subject the Company and the Employee to liability and may be
grounds for discharge.

 

5. Scope of Company Protection. Company is or expects to be a multi-national
concern that conducts business throughout the world. In employment with the
Company Employee has performed and/or will perform services in more than one
city, county, state or country, and has gained and/or will gain access to
Confidential Information that pertains not only to the specific area in which
Employee lives and/or works but also to other cities, counties, states and
countries in which Company does business. The parties acknowledge that due to
the character of Company’s business, a geographic restriction on this Agreement
would not adequately protect Company’s legitimate business interests. The
protections stated herein are intended to protect Company to the fullest extent
possible in all of the cities, counties, states, and countries in which Company
does business or contemplates doing business.

 

6. Additional Protections. Employee acknowledges that his or her position with
Company is such that he or she has had and/or will have access to important and
sensitive information that is unique to the Company regarding the Company’s
business, including without limitation its strategies for designing and
delivering services and/or goods, identifying markets for services and/or goods,
developing and introducing services and/or goods, selecting business partners
and third party products, targeting and exploiting business opportunities and
pricing services and/or goods. Employee acknowledges that all such information
is critical to Company’s success and/or to the success of Company’s affiliates,
parents, partners and subsidiaries (collectively, “Company Group”), constitutes
Confidential Information and/or trade secret information, and gives Company an
advantage over its competitors. Employee understands that such information would
be extremely valuable to a competitor of Company Group, since it would permit
the competitor to anticipate and potentially pre-empt Company Group’s future
business plans and that such disclosure would seriously damage Company Group’s
business. In addition to, and not in limitation of any other restrictions set
forth herein, Employee agrees that he or she will not, for a period of one
(1) year after termination of employment by Company, enter into any agreement
with any person or entity to provide services that would place Employee in a
position in which his or her knowledge of Confidential Information and/or trade
secrets could influence his or her actions or otherwise be used for the benefit
of such person(s) or entity.

 



--------------------------------------------------------------------------------

7. Disclosure of Prior Restrictions. Company is not employing Employee to obtain
any information that is the property of any previous employers or any other
person or entity. Employee represents and warrants that he or she is not
currently subject to any restriction that would prevent or limit Employee from
carrying out his or her duties for Company. Employee agrees not to take any
action on behalf of Company that would violate a prior restriction or agreement
to which Employee is subject, to notify Company immediately if any such
restriction or situation should arise, and to fulfill all obligations to present
or former employers and others during his or her service to Company.

 

8. Return of Company Property. Upon termination of employment, or upon demand by
Company, Employee agrees to promptly return to Company all Confidential
Information, including all tangible and intangible work product containing or
reflecting Confidential Information or any part thereof, and all other Company
property in Employee’s possession or control, including but not limited to: all
papers, records, memoranda, notes, or other documents of any kind; all video and
audio tapes; all computer software or hardware in any form, all computer tapes,
disks and other magnetic media; any and all copies of any of the above; all
equipment; all credit cards; all keys; and any other property or Confidential
Information that belongs to Company, whether or not generated by Company.
Employee understands and agrees that his or her obligations under this Agreement
shall survive the termination of his or her employment, and shall inure to the
benefit of any successor of Company.

 

9. Non-solicitation of Employees/Contractors.

 

9.1 Unless Employee receives the prior express written consent of Company,
Employee shall not, during employment, or for one (1) year after termination of
employment, induce or solicit, or attempt to induce or solicit, directly or
indirectly, any person who is in the employment of, or is providing services to,
Company, to leave or terminate such employment or business relationship.

 

9.2 If Employee violates Section 9.1 above, then at the sole election of
Company, Company shall be entitled to seek and obtain an injunction in addition
to any other remedies available under this Agreement or by law.

 

10. Extension of Obligations. The periods in which the obligations under
Sections 6, 9, and 10 remain in effect shall be extended day-for-day for any
period in which Employee is in breach of this Agreement.

 

11. At-Will Employment Status. Employee acknowledges and agrees that Employee’s
employment with the Company is at-will. As a result, either Employee or Company
may terminate the employment relationship at any time, with or without cause.
Nothing in this Agreement shall alter the at-will nature of the employment
relationship.

 

12. Injunctive Relief. Employee acknowledges that breach of Section 3, 6, and/or
9 of this Agreement, or of any other term or provision of this Agreement with
regard to Company’s ownership or confidentiality rights, would irreparably
injure Company, which injury could not adequately be compensated by money
damages. Accordingly, Employee agrees that Company may seek and obtain
injunctive relief from the breach or threatened breach of any provision,
requirement or covenant of this Agreement, without any requirement to post bond
and in addition to and not in limitation of any other legal remedies.

 

13. Bankruptcy. In the event Company becomes subject to (a) an insolvency
proceeding where there is a liquidation of substantially all of Company’s
assets; or (b) a Chapter 7 bankruptcy liquidation, then Company agrees the
provisions of Sections 6 and 9 shall terminate upon such liquidation.

 

14. Governing Law, Jurisdiction, and Attorneys’ Fees. This Agreement shall be
construed and enforced in accordance with the laws of the State of Washington,
without giving effect to its choice of law provisions. Employee agrees that the
exclusive jurisdiction and venue for any dispute arising out of this Agreement
shall be the state courts located in Clark County and/or King County, Washington
or the federal district court for the Western District of Washington in Seattle,
and Employee further consents to the jurisdiction of such courts; provided that
Company may seek injunctive relief in another venue when Company believes such
relief may not be effective unless obtained in such other venue. In any action
to enforce this Agreement, including, as applicable, gaining injunctive relief,
the prevailing party shall be entitled to recover, in addition to all other
relief, its reasonable attorneys’ fees, costs and expenses incurred in such
enforcement action.



--------------------------------------------------------------------------------

15. Severability. If any provision of this Agreement or portion thereof shall be
held by a court of competent jurisdiction to be illegal, invalid or
unenforceable, the remaining provisions and all other portions thereof shall
remain in full force and effect.

 

16. Entire Understanding. This Agreement sets forth the entire understanding
with respect to its subject matter and supersedes all previous agreements to
which Employee is a party regarding its subject matter. No provision of this
Agreement shall be deemed waived, amended, or modified by either party unless
such waiver, amendment, or modification is in writing and signed by the party
against whom it is sought to be enforced. Employee hereby agrees that all
Confidential Information disclosed or learned, and all Work and/or Inventions
created, produced or developed, prior to the date of this Agreement shall be
subject to the provisions contained herein.

NOTICE TO EMPLOYEE

This Agreement may require the transfer to Company of certain inventions and may
restrict your ability to perform services in the future. You may wish to consult
your legal counsel for advice concerning your rights and obligations. By
executing this Agreement, Employee and Company agree to be bound its terms.

 

Employee     Nautilus, Inc. Signature:    /s/ Robert Falcone     By:   /s/ Wayne
Bolio

Print name:    Robert Falcone     Print name and title:    Wayne Bolio, Chief
Administrative Officer

Date:    August 15, 2007     Date:    August 15, 2007



--------------------------------------------------------------------------------

Exhibit 1 to Business Protection Agreement

List of Employee’s Prior Inventions.

List all Inventions created prior to work with Company:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 